DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                         Patent
              (US 11,264,037 B2)
             Instant Application
                  (17/540,600)
1.    A method of speaker identification, performed in a portable electronic device, wherein the portable electronic device comprises first and second integrated circuits, the method comprising: 
        receiving an audio signal representing speech; 
       performing a first voice biometric process on the audio signal in said first integrated circuit of said portable electronic device to attempt to identify whether the speech is the speech of an enrolled speaker; and  
        if the first voice biometric process makes an initial determination that the speech is the speech of an enrolled user, performing a second voice biometric process on the audio signal in said second integrated circuit of said portable electronic device to attempt to identify whether the speech is the speech of the enrolled speaker, wherein the second voice biometric process is selected to be more discriminative than the first voice biometric process; and 
           wherein the first voice biometric process is selected to be relatively low-power compared to the second voice biometric process and wherein the first integrated circuit is a relatively low-power integrated circuit compared to the second integrated circuit.
1.      A method of speaker identification, performed in a portable electronic device, wherein the portable electronic device comprises first and second integrated circuits, the method comprising:
          receiving an audio signal representing speech;
         performing a first voice biometric process on the audio signal in said first integrated circuit of said portable electronic device to attempt to identify whether the speech is the speech of an enrolled speaker; and
             if the first voice biometric process makes an initial determination that the speech is the speech of an enrolled user, performing a second voice biometric process on the audio signal in said second integrated circuit of said portable electronic device to attempt to identify whether the speech is the speech of the enrolled speaker, wherein the second voice biometric process is selected to be more discriminative than the first voice biometric process.



Claims 1-20 of the instant application is anticipated by Patent Claims 1-19 in that Claims 1-19 of the Patent contains all the limitations of Claims 1-20 of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the Patent claims and as such are unpatentable for provisional obvious-type double patenting. The Instant application Claims 1-20 are broader in every aspect than the Patent Claims 1-19 and are therefore an obvious variant thereof. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g. “interference affected channel”, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.         Claims 1-4, 7, 8, 10, 13, 14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mozer US PGPUB 2002/0194003 A1 (“Mozer” - IDS) in view of 
Cilingir et al US PGPUB 2018/0366124 A1 (“Cilingir”)
           Per Claim 1, Mozer discloses a method of speaker identification, performed in a portable electronic device, wherein the portable electronic device comprises first integrated circuit, the method comprising: 
              receiving an audio signal representing speech (para. [0022]; para. [0028]);
              performing a first voice biometric process on the audio signal in said first integrated circuit of said portable electronic device to attempt to identify whether the speech is the speech of an enrolled speaker (para. [0021]; then biometric speech data received from a biometric input device, such as a microphone, will be processed by a client biometric algorithm, such as a speech analysis algorithm, to determine if the password spoken by the user (e.g., "enter") matches the an expected speech pattern for the word "enter." If the biometric data received matches the biometric data of an authorized user, then the algorithm verifies that the user is an authorized user …., para. [0022]; para. [0034], client device as including first circuit); and
              if the first voice biometric process makes an initial determination that the speech is the speech of an enrolled user, performing a second voice biometric process on the audio signal to attempt to identify whether the speech is the speech of the enrolled speaker, wherein the second voice biometric process is selected to be more discriminative than the first voice biometric process (Abstract; fig. 3; At step 305, in response to receiving the first level security authorization signal, second biometric data from the biometric data entered into the biometric input device 211 on client system 210 is analyzed by the server biometric algorithm …., para. [0025]; para. [0028])
            Mozer does not explicitly disclose wherein the portable electronic device comprises second integrated circuit or performing a second voice biometric process on the audio signal in said second integrated circuit of said portable electronic device
            However, these features are taught by Cilingir:
            wherein the portable electronic device comprises second integrated circuit (fig. 1, elements 104, 110; fig. 2, elements 104, 110, 204, 214; para. [0016]; para. [0019]; para. [0023]; para. [0051]; para. [0060]; para. [0068])
           performing a second voice biometric process on the audio signal in said second integrated circuit of said portable electronic device (fig. 2, element 110; The TD SR processor 104 is configured to process key-phrase utterances 102 from one or more users and generate a TD speaker ID and associated confidence value 106…The TI SR processor 110 is configured to process speech utterances 108 from one or more users, along with other provided user ID measurements 120, and generate a TI speaker ID and associated confidence value …, para. [0016]; para. [0019]; para. [0023]; para. [0051]; para. [0068], processors 104 and 110 performing speaker identification/speaker ID based on utterances as performing first and second voice biometric processes, processors defined (para. [0068] as including integrated circuits)       
         At the time effective filing of the invention, it would have been obvious to one of ordinary skill in the art to try to combine the teachings of Cilingir with the method of Mozer in arriving at “wherein the portable electronic device comprises second integrated circuit” and “performing a second voice biometric process on the audio signal in said second integrated circuit of said portable electronic device”, because such combination would have resulted in providing an additional manner of identifying a speaker under varying conditions or contexts (Cilingir, para. [0013])
             Per Claim 2, Mozer in view of Cilingir discloses a method according to claim 1,
               Mozer discloses wherein the second voice biometric process is configured to have a lower Equal Error Rate than the first voice biometric process (para. [0030]).
             Per Claim 3, Mozer in view of Cilingir discloses a method according to claim 1, 
                Mozer discloses making a decision as to whether the speech is the speech of the enrolled speaker, based on a result of the second voice biometric process (para. [0023]; para. [0025]).
             Per Claim 4, Mozer in view of Cilingir discloses a method according to claim 1, 
               Mozer discloses making a decision as to whether the speech is the speech of the enrolled speaker, based on a fusion of a result of the first voice biometric process and a result of the second voice biometric process (fig. 3; para. [0030]).
            Per Claim 7, Mozer in view of Cilingir discloses a method according to claim 1,
                 Mozer does not explicitly disclose but suggests maintaining the second voice biometric process in a low power state, and activating the second voice biometric process if the first voice biometric process makes an initial determination that the speech is the speech of an enrolled user (the first level security authorization signal may be used to trigger the server system to execute different subroutines depending on whether or not the user of the client is an authorized user……, para. [0053], triggering/starting server to perform second biometric process as suggesting activation from a less active state)
                At the time effective filing of the invention, it would have been obvious to one of ordinary skill in the art to try to implement “maintaining the second voice biometric process in a low power state, and activating the second voice biometric process if the first voice biometric process makes an initial determination that the speech is the speech of an enrolled user”, with the suggestion/motivation of conserving processing power.  
              Per Claim 8, Mozer in view of Cilingir discloses a method according to claim 1, 
                 Mozer discloses activating the second voice biometric process in response to an initial determination based on a partial completion of the first voice biometric process that the speech might be the speech of an enrolled user, and deactivating the second voice biometric process in response to a determination based on a completion of the first voice biometric process that the speech is not the speech of the enrolled user (fig. 3; para. [0025]).
          Per Claim 10, Mozer in view of Cilingir discloses a method according to claim 1, 
               Mozer discloses: detecting voice activity in the received audio signal (para. [0021]-[0022]); and
             responsive to the detecting of voice activity, performing the first voice biometric process on at least a part of the received audio signal (para. [0022]).
            Per Claim 13, Mozer in view of Cilingir discloses a method according to claim 1, 
                Mozer discloses using an initial determination by the first voice biometric process, that the speech is the speech of an enrolled user, as an indication that the received audio signal comprises speech (para. [0021]-[0022], matched speech as implying indication of received speech)
              Per Claim 14, Mozer in view of Cilingir discloses a method according to claim 1, 
                 Mozer discloses: performing at least a part of a voice biometric process suitable for determining whether a signal contains speech of an enrolled user, and generating an output signal when it is determined that the signal contains human speech (fig. 3; para. [0024]).
           Per Claim 17, Mozer in view of Cilingir discloses a method according to claim 1, 
              Cilingir discloses wherein the first voice biometric process is configured as an analog processing system in said portable electronic device, and the second voice biometric process is configured as a digital processing system in said portable electronic device (fig. 2; para. [0016]; para. [0019]; para. [0060]; para. [0068]).
          Per Claim 18, Mozer discloses a speaker identification system, performed in a portable electronic device, wherein the portable electronic device comprises first integrated circuit, the system comprising:
           an input for receiving an audio signal representing speech (para. [0022]; para. [0028]);
           a first processor for performing a first voice biometric process on the audio signal in said first integrated circuit of said portable electronic device to attempt to identify whether the speech is the speech of an enrolled speaker (para. [0021]; then biometric speech data received from a biometric input device, such as a microphone, will be processed by a client biometric algorithm, such as a speech analysis algorithm, to determine if the password spoken by the user (e.g., "enter") matches the an expected speech pattern for the word "enter." If the biometric data received matches the biometric data of an authorized user, then the algorithm verifies that the user is an authorized user…, para. [0022]; para. [0034], client device as including first circuit); and
           a second processor for performing a second voice biometric process on the audio signal to attempt to identify whether the speech is the speech of the enrolled speaker (Abstract; fig. 3; At step 305, in response to receiving the first level security authorization signal, second biometric data from the biometric data entered into the biometric input device 211 on client system 210 is analyzed by the server biometric algorithm..., para. [0025]; para. [0028]),
          wherein the second voice biometric process is initiated if the first voice biometric process makes an initial determination that the speech is the speech of an enrolled user, and wherein the second voice biometric process is selected to be more discriminative than the first voice biometric process (Abstract; fig. 3; At step 305, in response to receiving the first level security authorization signal, second biometric data from the biometric data entered into the biometric input device 211 on client system 210 is analyzed by the server biometric algorithm..., para. [0025]; para. [0028])
            Mozer does not explicitly disclose wherein the portable electronic device comprises second integrated circuit or performing a second voice biometric process on the audio signal in said second integrated circuit of said portable electronic device
            However, these features are taught by Cilingir:
            wherein the portable electronic device comprises second integrated circuit (fig. 1, elements 104, 110; fig. 2, elements 104, 110, 204, 214; para. [0016]; para. [0019]; para. [0023]; para. [0051]; para. [0060]; para. [0068])
           performing a second voice biometric process on the audio signal in said second integrated circuit of said portable electronic device (fig. 2, element 110; The TD SR processor 104 is configured to process key-phrase utterances 102 from one or more users and generate a TD speaker ID and associated confidence value 106…The TI SR processor 110 is configured to process speech utterances 108 from one or more users, along with other provided user ID measurements 120, and generate a TI speaker ID and associated confidence value …, para. [0016]; para. [0019]; para. [0023]; para. [0051]; para. [0068], processors 104 and 110 performing speaker identification/speaker ID based on utterances as performing first and second voice biometric processes, processors defined (para. [0068] as including integrated circuits)       
         At the time effective filing of the invention, it would have been obvious to one of ordinary skill in the art to try to combine the teachings of Cilingir with the method of Mozer in arriving at “wherein the portable electronic device comprises second integrated circuit” and “performing a second voice biometric process on the audio signal in said second integrated circuit of said portable electronic device”, because such combination would have resulted in providing an additional manner of identifying a speaker under varying conditions or contexts (Cilingir, para. [0013])
        Per Claim 20, Mozer in view of Cilingir discloses a speaker identification system according to claim 18, 
         Mozer discloses a first device (para. [0020]) and
         wherein the first device includes the first processor (para. [0020]-[0022]; para. [0034]), and 
        Cilingir discloses a second device, the second device includes the second processor (para. [0016]; para. [0019]; para. [0023]; para. [0060]; para. [0068])

2.         Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mozer in view of Cilingir as applied to claim 1, and further in view of Liu et al “Speaker Verification with Deep Features” (“Liu”)
             Per Claim 5, Mozer in view of Cilingir discloses a method according to claim 1, 
                  Mozer discloses wherein the first voice biometric process is a method using machine learning Neural network technique (para. [0022])
                  Mozer does not explicitly disclose wherein the first voice biometric process is selected from the following: a process based on analysing a long-term spectrum of the speech; a method using a Gaussian Mixture Model; a method using Mel Frequency Cepstral Coefficients; a method using Principal Component Analysis; a method using machine learning techniques such as Deep Neural Nets (DNNs); and a method using a Support Vector Machine
                However, this feature is well known as taught by Liu (sec. 1)
               At the time effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu with the method of Mozer in view of Cilingir in arriving at “wherein the first voice biometric process is selected from the following: a process based on analysing a long-term spectrum of the speech; a method using a Gaussian Mixture Model; a method using Mel Frequency Cepstral Coefficients; a method using Principal Component Analysis; a method using machine learning techniques such as Deep Neural Nets (DNNs); and a method using a Support Vector Machine”, because such combination would have resulted in the predictable result of verifying a user/recognizing user using a finite number of selectable choices of ways to  model the user’s speech (Liu, Abstract; sec. 1) and as a matter of design choice.
             Per Claim 6, Mozer in view of Cilingir discloses a method according to claim 1, 
               Mozer does not explicitly disclose wherein the second voice biometric process is selected from the following: a neural net process, a Joint Factor Analysis process; a Tied Mixture of Factor Analyzers process; and an i-vector process
              However, this feature is well known as taught by Liu (sec. 1)
              At the time effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu with the method of Mozer in view of Cilingir in arriving at “wherein the second voice biometric process is selected from the following: a neural net process, a Joint Factor Analysis process; a Tied Mixture of Factor Analyzers process; and an i-vector process”, because such combination would have resulted in the predictable result of verifying a user/recognizing user using a finite number of selectable choices of ways to  model the user’s speech (Liu, Abstract; sec. 1) and as a matter of design choice.
           
3.         Claims 9, 11, 12, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mozer in view of Cilingir as applied to claims 1, 14 and 20, and further in view of Foerster et al US PGPUB 2015/0371639 A1 (“Foerster”)         
             Per Claim 9, Mozer in view of Cilingir discloses a method according to claim 1, 
                Mozer does not explicitly disclose detecting a trigger phrase in the received audio signal or responsive to the detecting of a trigger phrase, performing the first voice biometric process on the received audio signal
                However, these features are taught by Foerster:
                detecting a trigger phrase in the received audio signal (para. [0020]-[0024]); and
                responsive to the detecting of a trigger phrase, performing the first voice biometric process on the received audio signal (para. [0024]-[0025])
              At the time effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Foerster with the method of Mozer in view of Cilingir in arriving at “detecting a trigger phrase in the received audio signal or responsive to the detecting of a trigger phrase, performing the first voice biometric process on the received audio signal”, because such combination would have resulted in invoking the attention of a computing device (Foerster, Abstract; para. [0003]).
           Per Claim 11, Mozer in view of Cilingir discloses a method according to claim 1, 
               Mozer discloses detecting voice activity in the received audio signal (para. [0021]-[0022]);
                Mozer does not explicitly disclose responsive to the detecting of voice activity, performing keyword detection or responsive to detecting a keyword, performing the first voice biometric process on at least a part of the received audio signal
               However, these features are taught by Foerster:
               responsive to the detecting of voice activity, performing keyword detection (para. [0020]-[0024]); and 
              responsive to detecting a keyword, performing the first voice biometric process on at least a part of the received audio signal (para. [0024]-[0025])
             At the time effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Foerster with the method of Mozer in view of Cilingir in arriving at “responsive to the detecting of voice activity, performing keyword detection or responsive to detecting a keyword, performing the first voice biometric process on at least a part of the received audio signal”, because such combination would have resulted in invoking the attention of a computing device as opposed to non-speech/noise segments (Foerster, Abstract; para. [0003]; para. [0022]).
           Per Claim 12, Mozer in view of Cilingir discloses a method according to claim 1, 
                Mozer does not explicitly disclose performing the first voice biometric process on the entire received audio signal
              However, this feature is taught by Foerster (para. [0020]-[0025])
              At the time effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Foerster with the method of Mozer in view of Cilingir in arriving at “performing the first voice biometric process on the entire received audio signal”, because such combination would have resulted in accounting for environmental conditions in the speaker recognition process (Foerster, Abstract; para. [0003]; para. [0022])
              Per Claim 15, Mozer in view of Cilingir discloses a method according to claim 14, 
                Mozer discloses comparing a similarity score with a first threshold to determine whether the signal contains speech of an enrolled user (para. [0041]; para. [0054]), 
               Mozer does not explicitly disclose comparing the similarity score with a second, lower, threshold to determine whether the signal contains speech
               However, this feature is taught by Foerster (fig. 1; para. [0007]; para. [0027])
               At the time effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Foerster with the method of Mozer in view of Cilingir in arriving at “comparing the similarity score with a second, lower, threshold to determine whether the signal contains speech”, because such combination would have resulted in providing an accurate way of identifying a user based on environmental context (Foerster, Abstract; para. [0003]; para. [0022]; para. [0027])
            Per Claim 16, Mozer in view of Cilingir discloses a method according to claim 14, 
                  Mozer does not explicitly disclose determining that the signal contains human speech before it is possible to determine whether the signal contains speech of an enrolled user
                 However, this feature is taught by Foerster (para. [0020]-[0024])
                 At the time effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Foerster with the method of Mozer in view of Cilingir in arriving at “determining that the signal contains human speech before it is possible to determine whether the signal contains speech of an enrolled user”, because such combination would have resulted in separating the speech from the noise/non-speech segments (Foerster, Abstract; para. [0003]; para. [0022])
          Per Claim 19, Mozer in view of Cilingir discloses a speaker identification system according to claim 20, 
               Mozer does not explicitly disclose a buffer, for storing the received audio signal, and for supplying the stored received audio signal to the second voice biometric process if the first voice biometric process makes an initial determination that the speech is the speech of an enrolled user
               However, this feature is taught by Foerster (para. [0020]-[0025]; para. [0030])
               At the time effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Foerster with the method of Mozer in view of Cilingir in arriving at “a buffer, for storing the received audio signal, and for supplying the stored received audio signal to the second voice biometric process if the first voice biometric process makes an initial determination that the speech is the speech of an enrolled user”, because such combination would have resulted in identifying separation of the speech from the noise/non-speech segments (Foerster, Abstract; para. [0003]; para. [0023]).    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658